PER CURIAM.
The judgment below dismissing the amended complaint as against the defendant James Clarke, Jr., the “qualifier” who “pulled the permit” for the construction of the plaintiffs’ home, is affirmed on the authority of Casa Clara Condominium Ass’n, Inc. v. Charley Toppino & Sons, Inc., 620 So.2d 1244 (Fla.1993).
Point II of the appellants’ brief challenges the court’s action in dismissing only one count, which alleged negligence, of the amended complaint as against Builders Supply House, Inc., the actual contractor on the job; several other counts, including breach of contract, seeking the same relief, remain pending. Since this is true, this court has no present jurisdiction to consider the propriety of that ruling. Mendez v. West Flagler Family Ass’n, 303 So.2d 1 (Fla.1974); Levine v. Forrest, 578 So.2d 458 (Fla. 3d DCA 1991). Accordingly, point II is stricken without prejudice to review of the issue on appeal from an adverse final judgment for the contractor.